      0:20-cv-03300-RMG         Date Filed 11/23/20      Entry Number 11        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Brian K. Boulb,                              )             Civil Action No. 0:20-3300-RMG
                                             )
                     Plaintiff,              )
                                             )
       v.                                    )                ORDER AND OPINION
                                             )
Department of Corrections, of State of Ill.; )
Attorney Steve Welby, Panel Lawyer;          )
Mr. Phelps, Warden Edgefield;                )
                                             )
                     Defendants.             )
___________________________________ )

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R & R”)

recommending that the complaint be dismissed without prejudice. (Dkt. No. 9.) For the reasons

set forth below, the Court adopts the R & R as the order of the Court and dismisses the complaint

without prejudice.

I.     Background

       Plaintiff Bould brings this action pro se to pursuant to 42 U.S.C. § 1983 and Bivens v. Six

Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) and in forma pauperis

under 28 U.S.C. § 1915. Plaintiff’s form complaint alleges that he was denied a lawyer in his

Illinois criminal case, in violation of his Sixth Amendment right. He brings claims against the

State of Illinois, his former attorney, and the warden of the prison in which he is currently

incarcerated. He attaches a handwritten letter to the form complaint, which is largely illegible.

II.    Legal Standard

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight and the responsibility to make a final determination remains with the

Court. See, e.g., Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept,


                                                 -1-
       0:20-cv-03300-RMG         Date Filed 11/23/20       Entry Number 11        Page 2 of 3




reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). Where there are specific objections to the R & R, the Court

“makes a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. Where there are no objections to the R & R,

the Court reviews the R & R to “only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note; see

also Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection . . . we do

not believe that it requires any explanation.”).

III.    Discussion

        The Magistrate Judge recommends dismissing the complaint for failing to state a claim

upon which relief can be granted, to which Plaintiff filed no objection. The Court finds that

there is no clear error on the face of the record and therefore adopts the recommendation as the

order of the Court. The district court may dismiss a case that is frivolous, malicious, fails to state

a claim upon which relief can be granted, or seeks monetary relief against an immune defendant.

28 U.S.C. §§ 1915(e)(2)(B), 1915A(b). To state a claim upon which relief can be granted, the

complaint must plead sufficient facts that, accepted as true, state a plausible claim on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Even liberally construing this pro se complaint,

Erickson v. Pardus, 551 U.S. 89, 94 (2007), it fails to state such a claim. As the Magistrate Judge

ably identifies, Plaintiff’s complaint contains so few facts that it is impossible to determine the

nature of the claims against each defendant. Moreover, the Illinois Department of Corrections is

not a “person” amenable to suit under § 1983. See Will v. Mich. Dep’t of State Police, 491 U.S.

58, 67-68 (1989). Likewise, Defendant Welby is not a state actor subject to suit under § 1983 or

Bivens. See, e.g., Hall v. Quillen, 631 F.2d 1154, 1155 (4th Cir. 1980) (no state action under §




                                                   -2-
      0:20-cv-03300-RMG          Date Filed 11/23/20       Entry Number 11       Page 3 of 3




1983 where plaintiff’s attorney was court-appointed public defender).           For these reasons,

Plaintiff’s complaint is subject to dismissal.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 9) as the order of the

Court. Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.

       AND IT IS SO ORDERED.


                                                       s/ Richard Mark Gergel
                                                       Richard Mark Gergel
                                                       United States District Judge
November 23, 2020
Charleston, South Carolina




                                                 -3-
